Citation Nr: 1453897	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.

2. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee.

3. Entitlement to an evaluation in excess of 10 percent for lateral instability of the right knee.

4. Entitlement to an evaluation in excess of 30 percent for a right shoulder disability.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Newark, New Jersey currently has jurisdiction over the Veteran's claim.

The Veteran provided testimony at a May 2013 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

During the May 2013 hearing, the Veteran and his representative specifically raised a claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has considered the TDIU claim as part of the increased rating claim.

The Board has reviewed the paper claims file and the records associated with the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) file. 

The issues of whether new and material evidence has been received to reopen claims of service connection for emotional depression and anxiety, a left leg condition, and a left shoulder condition as secondary to the service-connected right shoulder disability, and entitlement to a dependency award have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See January 2014 VA Form 21-526 EZ and January 2014 VA Form 21-674.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During his May 2013 hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Thus, the SSA decision and the supporting medical documents should be obtained.

Regarding the increased rating claim for the right shoulder disability, the Veteran submitted a notice of disagreement in June 2010.  Thus, a statement of the case (SOC) must be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

As noted, the Veteran and his representative raised a claim for a TDIU rating during the May 2013 hearing.  Therefore, the AOJ should develop a claim for TDIU.

The AOJ last adjudicated the service connection claim and increased rating claim for the right knee disabilities in May 2012 and June 2012.  Since that time, additional VA medical records were added to the Virtual VA file, to include an April 2014 VA examination for the knee, without subsequent readjudication in a supplemental statement of the case (SSOC).  As such, this appeal must be remanded to provide the Veteran with an SSOC.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.

2. The AOJ should issue a SOC to the Veteran and his representative addressing his disagreement with the rating assigned for the right shoulder disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Thereafter, if an appeal has been perfected, this issue should be returned to the Board. 

3. The AOJ should provide the Veteran with appropriate VCAA notice in regard to the issue of entitlement to TDIU.  Additionally, take all indicated steps to develop the Veteran's claim for a TDIU rating in accordance with 38 C.F.R. § 4.16.

4. The AOJ should ensure that all available VA and non-VA treatment records are obtained, to specifically include East Orange VAMC records dated from May 2013.  The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the AOJ.

5. Readjudicate the Veteran's claim for service connection for a back disability and increased rating claim for the right knee disability, and adjudicate a TDIU.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

